Th DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0051412 (Miyao) in view of US 2014/0348188 (Suganuma) and US 2014/0346375 (Nowak).
For claim 1, Miyao teaches a laser apparatus (fig. 1 and 3, label 3) used together with an external device (fig. 1 and 3, labels 2, 5, 60,61), the laser apparatus comprising: 
a master oscillator configured to output a first pulse laser beam (fig. 3, 302); 
at least one amplifier disposed on an optical path of the first pulse laser beam output from the master oscillator (fig. 3, 3101-310n); 
a laser controller (fig. 3, 301) configured to control operation of the laser apparatus based on a burst signal sent out from the external device (fig. 3, 61, [0159]), the laser controller causing the laser apparatus to perform burst oscillation based on the burst signal ([0159]).
Miyao does not teach 
a sensor disposed on an optical path of a second pulse laser beam output from the at least one amplifier; and 
the laser controller configured to control operation of the laser apparatus based on a signal obtained from the sensor, 
the laser controller 
controlling a beam parameter of at least one of the first pulse laser beam and the second pulse laser beam based on a signal obtained from the sensor in a burst duration in which the burst oscillation is performed, and 
detecting self-oscillation light from the amplifier based on a signal obtained from the sensor in a - 67 - burst stop duration in which the burst oscillation is stopped.
However, Suganuma teaches 
a sensor (fig. 2, 64 within box 60-3 and 62 within box 60-4) disposed on an optical path of a second pulse laser beam  output from the at least one amplifier (fig. 2, 63 within box 60-3); and 
the laser controller (fig. 2, labels 51 and 65) configured to control operation of the laser apparatus based on a signal obtained from the sensor ([0069]), 
the laser controller controlling a beam parameter of at least one of the first pulse laser beam and the second pulse laser beam based on a signal obtained from the sensor in a when the laser is output in order to adjust a beam path and a wave front ([0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor and control of Suganuma with the burst oscillation of Miyao in order to adjust a beam path and a wave front.
The combination of Miyao and Suganuma does not teach detecting self-oscillation light from the amplifier based on a signal obtained from the sensor in a - 67 - burst stop duration in which the burst oscillation is stopped.
However, Nowak teaches using a sensor (fig. 6, ESk2, [0076]) downstream from an amplifier (fig. 6, 7) for detecting self-oscillation light from the amplifier based on a signal obtained from the sensor in a - 67 - burst stop duration in which the burst oscillation is stopped (fig. 3) in order to determine a self-oscillation suppression value ([0054]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensor of the previous combination for detecting self-oscillation as described in Nowak in order to determine a self-oscillation suppression value.
For claim 2, Suganuma further teaches the sensor is a beam profiler (fig. 5A, Beam Profiler), and the beam parameter is an optical axis (fig. 4C and [0095]). The combination does not teach the beam profiler includes a thermal infrared detection element. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use thermal infrared detection elements as the sensor element in a beam profiler.  It would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to use a well-known beam profiler with a thermal infrared detection element as a simple substitution for the generic of beam profiler of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides a beam profiler with a particular sensor element.  See MPEP 2143 I.B.
For claim 3, Suganuma teaches an actuator-driven mirror is disposed on the optical path of at least one of the first pulse laser beam and the second pulse laser beam (fig. 4C, 616), and the laser controller analyzes a beam position based on the signal obtained from the sensor in the burst duration and controls the actuator-driven mirror to decrease an amount of deviation of the beam position from a target position ([0069]).
For claim 4, Nowak teaches the laser controller performs beam existence determination based on sensor data obtained from the beam profiler in the burst stop duration, and determines that self-oscillation is occurring when the beam existence determination is positive ([0052]-[0053]).
For claim 8, Suganuma further teaches the sensor is an energy sensor including a photoelectric element, and the beam parameter is output energy ([0068], [0096]).
For claim 9, Suganuma further teaches the laser controller measures laser energy based on the signal obtained from the sensor in the burst duration,- 69 - and controls drive of the at least one amplifier to decrease an amount of deviation of the measured laser energy from an energy target value (fig. 2, [0068], [0096], claim 8).
For claim 10, Nowak teaches the laser controller performs beam existence determination based on sensor data obtained from the beam profiler in the burst stop duration, and determines that self-oscillation is occurring when the beam existence determination is positive ([0052]-[0053]).
For claim 11, Nowak teaches the laser controller calculates an energy integrated value by integrating an energy value obtained from the energy sensor in the burst stop duration, and determines that self-oscillation is occurring when the energy integrated value is equal to or larger than a threshold set in advance ([0052]-[0053]).
For claim 12,Miyao teaches the amplifier is a CO2 laser amplifier configured to amplify a laser beam through discharging excitation of CO2 laser gas (fig. 29, 310A, [0169]-[0168]), and the amplifier is connected with an amplifier power source configured to supply electrical power necessary for the discharging excitation (fig. 29, 416, [0170]).
For claim 13, Nowak teaches the laser controller stops excitation of the at least one amplifier when the self-oscillation light is detected in the burst stop duration ([0038]-[0040]).
For claim 14, Nowak teaches the laser controller issues error information indicating that self-oscillation is occurring when the self-oscillation light is detected in the burst stop duration ([0053], the determination that E1 > E0 by the controller in step 17 and proceeding to step 19 may broadly be construed as the laser controller issuing error information).
For claim 15, combination of Miyao, Suganuma, and Nowak teaches an extreme ultraviolet light generation system comprising: 
the laser apparatus according to claim 1 (Miyao, Suganuma, and Nowak are applied according to the rejection of claim 1 above; 
Miyao further teaches a chamber in which plasma is generated (fig. 1 and 3, 2, [0091]); 
a target supply unit configured to supply, into the chamber, a target from which the plasma is to be generated (fig. 1, 26, [0091]); and 
a control system configured  to control the laser apparatus (fig. 1 and 3, 5) based on a burst signal received from an external device (fig. 3, 61, [0159]), 
extreme ultraviolet light being generated from plasma generated from the target supplied from the target supply unit into the chamber by irradiating the target with a laser beam output from the laser apparatus (fig. 1, 25, [0097]).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 5-7, Miyao, Suganuma, and Nowak represent the closest prior art. While the combination addresses, self-oscillation, it does not teach self-oscillation is determined based on the beam area.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0087389 teaches an EUV source with laser energy monitored. US 2013/0020499 teaches a beam profiler with a thermal infrared detection element. US 2013/0208742 teaches energy may be determined from a beam profiler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828